Case 1-1/-40015-NAl DOC lfo-2 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

_ NY Stance Taxi Corp Case No. 17-46642
Debtor Reporting Period: 2/1/2020-2/29/2020

 

 

 

SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
ACTUAL” column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.
The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
attached for each account. [See MOR-1 (CON’T)}

BANK ACCOUNTS

CASH BEGINNING OF MONTH 10,895.00 10,895.00

SALES
CCOUNTS RECEIVABLE -
REPETITION
CCOUNTS RECEIVABLE -
ON 4,300.00
ANS AND ADVANCES
SALE OF ASSETS
THER (ATTACH
SFERS M DIP A
TOTAL RECEIPTS

PAYROLL
AYROLL TAXES
USE, & OTHER TAXES
ORY PURCHASES
SECURED/ RENTAL/ LEASES
SURANCE
MINISTRATIVE
SELLING
OTHER (ATTACH
OWNER DRAW *
DIP A
ROFESSIONAL FEES
.S. TRUSTEE QUARTERLY FEES
COURT COSTS
TAL DISBURSEMENTS

GF

PFLALSL Sal ole rololoic
ALATA Sloloimilorioalwoica

CASH FLOW
LESS DISBURSEMENTS) § $

CASH — END OF MONTH $ 10,630.00 10,630.00
* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE

 

THE FOLLOWING SECTION MUST BE COMPLETED

DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
TOTAL DISBURSEMENTS

LESS: TRANSFERS TO OTHER DEBTOR IN
POSSESSION ACCOUNTS

PLUS: ESTATE DISBURSEMENTS MADE BY
OUTSIDE SOURCES (i.e. from escrow accounts) $ :
TOTAL DISBURSEMENTS FOR CALCULATING U.S.
TRUSTEE QUARTERLY FEES $ 265.00

 

 

 

 

 

 

 

 

FORM MOR-1
2/2008
PAGE 1 OF 10

 
 

Case 1-1/-40015-NAl DOC lfo-2 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

 

 

In re NY Stance Taxi Corp Case No. 17-46642
Debtor Reporting Period: 2/1/2020-2/29/2020
BANK RECONCILIATIONS

Continuation Sheet for MOR-1

A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.

(Bank account numbers may be redacted to last four numbers.)

 

Operating Payroll Tax Other
#2279 #-NA # -NA iH -NA

 

BALANCE PER
BOOKS

BANK BALANCE $ 10,630.00
(+) DEPOSITS IN $ -
TRANSIT (ATTACH
LIST)

(-) OUTSTANDING
CHECKS (ATTACH
LIST): $ :
OTHER (ATTACH

 

 

 

 

   

Soe eas CONE RENEE Re
ADJUSTED BANK

 

 

 

 

 

BALANCE * $ 10,630.00

 

*"Adjusted Bank Balance" must equal "Balance per Books"

 

OTHER

 

 

 

 

 

FORM MOR-1 (CONT.)
2/2008
PAGE 2 OF 10
Case 1-1/-40015-NAl DOC lfo-2 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

In re NY Stance Taxi Corp Case No. 17-46642
Debtor Reporting Period: 2/1/2020-2/29/2020

STATEMENT OF OPERATIONS (Income Statement)
The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

REVENUES MONTH CUMULATIVE -FILING

Revenues $ 800.00
Returns and Allowances
et Revenue 46,800.00

: Purchases
: Cost of Labor
: Other Costs (attach schedule

of Goods Sold
Profit

and Truck
Debts
ntributions
Benefits

Fees/Bonuses
3,675.00
& Profit Plans
and Maintenance
and Lease 1,890.00
mmissions/Fees 1,600.00

‘axes ~ P. ll

axes - Real Estate

axes - Other

ravel and Entertainment

‘attach schedule,

‘otal Before 7,215.00
letion/Amortization
et Profit Before Other Income & 39,585.00

Income (attach schedule

‘attach 30,746.57
et Profit Before Reo . 838.43

 

FORM MOR-2
2/2008
PAGE 3 OF 10

 
 

Case 1-1/-40015-NAl DOC lfo-2 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

In re NY Stance Taxi Corp Case No. 17-46642
Debtor Reporting Period: 2/1/2020-2/29/2020

 

fessional Fees
.S. Trustee Fees

Earned on Accumulated Cash from Chapter 11 (see continuation

from Sale of

otal
Taxes
Profit
*"Insider" is defined in 11 U.S.C. Section 101(31).

 

BREAKDOWN OF “OTHER” CATEGORY

OTHER COSTS
ONE

 

OTHER OPERATIONAL EXPENSES
ONE

 

OTHER INCOME
INONE

 

 

 

 

OTHER EXPENSES
Payment to Secured Creditor $ - 4$ 30,746.57

 

 

 

 

 

 

 

 

OTHER REORGANIZATION EXPENSES
- New DIP Account
fessional Fees - Mediator Fee

 

Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the

bankruptcy proceeding, should be reported as a reorganization item.

FORM MOR-2
2/2008
PAGE 4 OF 10
Case 1-1/-40015-NAl DOC lfo-2 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

 

 

 

In re NY Stance Taxi Corp Case No. 17-46642
Debtor Reporting Period: 2/1/2020-2/29/2020
BALANCE SHEET

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

Cash and 10,630.00 10,895.00 5,100.01
Cash and Cash Equivalents (see continuation 0
0

Receivable 4 .00 700.00 .00
Receivable 925,045.00 925,045.00 925,045.00

Retainers 0
Current Assets (attach schedule 750 .00 750,000.00
TOTAL CURRENT ASSETS 1,689,975.00 1,688,640.00

and
and
Fixtures and Office

ehicles
: Accumulated
TOTAL PROPERTY & EQUIPMENT

due from Insiders*
Assets (attach
TOTAL OTHER ASSETS 0
TOTAL ASSETS 1,689,975.00 1,688,640.00 1,682,645.01
EQUITY Ve BOOK VALUE AT END

CURRENT REPORTING PRIOR REPORTING DATE
MONTH MONTH

le
to FORM MOR

/ Leases -
Debt / Protection
Fees
Due to Insiders*
Liabilities (attach
TOTAL POST-PETITION LIABILITIES

SpOoOpopoJojol[ojo|c

Secured Debt 1,210,000.00 1,210,000.00 1,210,000.00
Debt
Debt
TOTAL PRE-PETITION LIABILITIES 1,210,000.00 1,210,000.00 1,210,000.00
TOTAL LIABILITIES 1,210 .00 1,210,000.00 1,210,000.00

Stock
Paid-In
Account
Account
- Pre-Petition

to Owner ity (attach

Contributions (attach schedule
OWNERS’ EQUITY
‘AL LIABILITIES AND OWNERS' 5.00

*"Insider” is defined in 11 U.S.C. Section 101(31).

 

FORM MOR-3
212008
PAGE 5 OF 10

 
 

 

 

Case 1-1/-40015-NAl DOC lfo-2 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

In re NY Stance Taxi Corp Case No. 17-46642

 

Debtor Reporting Period: 2/1/2020-2/29/2020

 

   

Ne i
Other Current Assets
NYC Medallions - 5P15 & SP16 750,000.00 | $ 750,000.00 | $ 750,000.00

 

Other Assets
NA

 

 

 

 

 

 

 

 

Other ition Liabilities

   

Adjustments to Owner’s Equity

 

NA

 

 

 

Post-Petition Contributions
NA

 

 

 

 

 

 

 

Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
Typically, restricted cash is segregated into a separate account, such as an escrow account.

FORM MOR-3

2/2008

PAGE 6 OF 10
Case 1-1/-40015-NAl DOC lfo-2 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

In re NY Stance Taxi Corp Case No. 17-46642
Debtor Reporting Period: 2/1/2020-2/29/2020

 

STATUS OF POST-PETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
amount should be zero.

Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

Other:
Total Federal Taxes

ithho
Sales

Pro
ersonal

Total State and Local

otal Taxes

 

SUMMARY OF UNPAID POST-PETITION DEBTS

Attach aged listing of accounts payable.
Number of Days Past Due

Current 31-60 61-90 Over 91
ccounts P. le
P le
axes P le
uildi

Secured Debt/Adequate
ion P
fessional Fees
Due to Insiders

Other:
otal Post n Debts

 

Explain how and when the Debtor intends to pay any past due post-petition debts.

 

 

FORM MOR-4
212008
PAGE 7 OF 10

 
DOC L/s-2£ FEM VoflyicO Entered Os/Lly/2U Lolo fico

Case 1-1/-40015-NNl

Ob dO 8 JOVd
g00de

 

 

 

 

 

 

 

 

 

 

 

 

 

S-YOW WHOS
0 0 0 0 0 giqedeg sjunosoy ]e}0
0 0 0 0 0 ajqeAeg Saxe], [e1O],
0 0 0 0 0 PIO SARP +16
0 0 0 0 0 PIO SAep 06 - 19
0 0 0 0 0 PIO sABp 09 - TE
0 0 0 plo sep 0g -0

 

00°00¢'7 , a[qualsooy s}UNODDY 1eN,

B[QUooT[OOUN palapisuos jUNOUTY) sIqoq Pe_ sso]

 

 

 

 

 

 

 

 

 

 

 

 

     

 

 

00°00¢'r $ 00°00EF $ J]qBATOOOY STUMOSIY [BIOL
00°002'2 $ 00°00L°7 $ Plo skep +16
- $ PIO SABP 06 - 19
: $ PIO skep 09 - IE
90°009'1 $ 4.00 0091 $ PIO Shep OF - 0

oe CUTS Ve OIGE ATO SHUG:

 

 

 

 

 

 

 

00°00€°P $ PoLied Suljoder oy} JO pls ay} Je a[quAToOOy SJUNODOY [eIOL,

polled oY} SULINP poyooT]OO sJuNOUTY :sso']
00°009'T $ poled sy} Suunp pejjiq syunoury ‘sn[q
00" 002" z $ poriod SO ou} Jo supoUTsG ouy ye SIRAIOE syunoODDV TeIOL 1

 

DNIDV GNV NOILVITIONOOdS ATE&VATO aa SINNQOOOV

 

OZOZ/6C/Z-OZOC/L/Z *Polteg supsoday 10399
CVOOP-LL “ON 98D dio4 Ixe | Soue}S AN 21 UT

 

 
Case 1-1/-40015-NAl DOC lfo-2 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

In re NY Stance Taxi Corp Case No. 17-46642
Debtor Reporting Period: 2/1/2020-2/29/2020

 

 

PAYMENTS TO INSIDERS AND PROFESSIONALS

Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
(e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.

ted 6/8/2018 : 800.00 800.00
Fred Roth CPA 2/11/2019 800.00 | $ 800.00

1,600.00 1,600.00 1,600.00
* INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED

 

POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
AND ADEQUATE PROTECTION PAYMENTS

 

FORM MOR-6

2/2008

PAGE 9 OF 10

 
 

In re

ry

N

oo

10
ll

12

13
14

15
16
17

18

Case 1l-1/-40015-NAl DOC lfo-2 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

NY Stance Taxi Corp

 

Debtor

DEBTOR QUESTIONNAIRE

Case No. 17-46642

Reporting Period: 2/1/2020-2/29/2020

 

Must be completed each month. If the answer to any of the
questions is “Yes”, provide a detailed explanation of each item.
Attach additional sheets if necessary.

Yes

 

Have any assets been sold or transferred outside the normal course of
business this reporting period?

 

Have any funds been disbursed from any account other than a debtor in
possession account this reporting period?

 

Is the Debtor delinquent in the timely filing of any post-petition tax
returms?

 

Are workers compensation, general liability or other necessary
insurance coverages expired or cancelled, or has the debtor received
notice of expiration or cancellation of such policies?

 

Is the Debtor delinquent in paying any insurance premium payment?

 

Have any payments been made on pre-petttion liabilities this reporting
period?

~~

 

Are any post petition receivables (accounts, notes or loans) due from
related parties?

 

Are any post petition payroll taxes past due?

 

Are any post petition State or Federal income taxes past due?

 

Are any post petition real estate taxes past due?

 

Are any other post petition taxes past due?

 

Have any pre-petition taxes been paid during this reporting period?

 

Are any amounts owed to post petition creditors delinquent?

 

Are any wage payments past due?

 

Have any post petition loans been been received by the Debtor from any

party?

 

Is the Debtor delinquent in paying any U.S. Trustee fees?

mr P< Ds LT <P dT od

 

Is the Debtor delinquent with any court ordered payments to attorneys
or other professionals?

~

 

 

Have the owners or shareholders received any compensation outside of
the normal course of business?

 

 

cas

 

 

FORM MOR-7
2/2008
PAGE 10 OF 10
Case 1-1/-40015-NAl DOC lfo-2 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

In re NY Tint Taxi Corp Case No. 17-46641
Debtor Reporting Period: 2/1/2020-2/29/2020

 

SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
ACTUAL” column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.
The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
attached for each account. [See MOR-1 (CON’T)]

BANK ACCOUNTS

BEGINNING OF MONTH

SALES
CCOUNTS RECEIVABLE -

CCOUNTS RECEIVABLE -
2,700.00
AND ADVANCES
OF ASSETS
"ACH
‘DIP A
TOTAL RECEIPTS

PAYROLL
A YROLL TAXES
& OTHER TAXES
Y PURCHASES
RENTAL/ LEASES

TIVE

ACH
WNER DRAW *
DIP A
FEES
»S. TRUSTEE QUARTERLY FEES
COSTS
‘AL DISBURSEMENTS

CASH FLOW
LESS DISB

— END OF MONTH 5,856.66 5,856.66
* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE

THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
TOTAL DISBURSEMENTS
LESS: TRANSFERS TO OTHER DEBTOR IN
POSSESSION ACCOUNTS

PLUS: ESTATE DISBURSEMENTS MADE BY
OUTSIDE SOURCES (i.e. from escrow accounts) $ -
TOTAL DISBURSEMENTS FOR CALCULATING U.S.
TRUSTEE QUARTERLY FEES $ 265.00

 

 

 

 

 

 

 

 

 

FORM MOR-1
2/2008
PAGE 1 OF 10

 
 

Case 1-1/-40015-NAl DOC lfo-2 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

 

 

In re NY Tint Taxi Corp Case No. 17-46641
Debtor Reporting Period: 2/1/2020-2/29/2020
BANK RECONCILIATIONS

Continuation Sheet for MOR-1
A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
(Bank account numbers may be redacted to last four numbers.)

 

Operating Payroll Tax Other
#2287 # -~NA # -NA HH -NA

 

BALANCE PER
BOOKS

BANK BALANCE $ 5,856.66

(+) DEPOSITS IN $ -
TRANSIT (ATTACH
LIST)

(-) OUTSTANDING
CHECKS (ATTACH
LIST) : $ -

 

 

 

OTHER (ATTACH $ -

 

 

 

 

 

 

 

BALANCE * $ 5,856.66

 

*"Adjusted Bank Balance" must equal "Balance per Books"

 

OTHER

 

 

 

 

 

FORM MOR-1 (CONT.)
2/2008
PAGE 2 OF 10
Case 1-1/-40015-NAl DOC lfo-2 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

In re NY Tint Taxi Corp Case No. 17-46641
Debtor Reporting Period: 2/1/2020-2/29/2020

 

STATEMENT OF OPERATIONS (Income Statement)
The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

REVENUES MONTH CUMULATIVE -FILING

Revenues 3 00 1$ 39,826.66
Returns and Allowances
et Revenue .00 | $ 39,826.66

: Purchases
: Cost of Labor
: Other Costs (attach

of Goods Sold
Profit

and Truck
Debts

Benefits

Fees/Bonuses
3,675.00
ension & Profit Plans
and Maintenance
and Lease 1,890.00
Salaries/Commissions/Fees 1,600.00
lies
axes ~ P. ll
axes - Real Estate
‘axes - Other
ravel and Entertainment

‘attach
otal Before 7,215.00
n/Amortization
et Profit Before Other Income & 32,611.66

Income (attach

‘attach 546.57
et Profit Before 4,065.09

 

FORM MOR-2

2/2008

PAGE 3 OF 10

 
 

Case 1-1/-40015-NAl DOC lfo-2 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

In re NY Tint Taxi Corp Case No. 17-46641
Debtor Reporting Period: 2/1/2020-2/29/2020

 

fessional Fees
8. Trustee Fees
Earned on Accumulated Cash from Chapter 11 (see continuation

from Sale of
‘attach
otal
Taxes
Profit
*"Insider" is defined in 11 U.S.C. Section 10131).

 

BREAKDOWN OF “OTHER” CATEGORY

OTHER COSTS
ONE

 

OTHER OPERATIONAL EXPENSES
ONE

 

OTHER INCOME
NONE

 

 

 

 

OTHER EXPENSES
Payment to Secured Creditor $ - 75 28,546.57

 

 

 

 

 

 

 

 

OTHER REORGANIZATION EXPENSES
- New DIP Account
fessional Fees - Mediator Fee

 

Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
bankruptcy proceeding, should be reported as a reorganization item.

FORM MOR-2
2/2008
PAGE 4 OF 10
Case 1-1/-40015-NNl

In re NY Tint Taxi Corp

 

Debtor

Case No.

DOC L/s-2£ FEM VoflyicO Entered Os/Lly/2U Lolo fico

17-46641

 

Reporting Period:

2/1/2020-2/29/2020

 

BALANCE SHEET

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

Cash and
Cash and Cash Equivalents (see continuation

Receivable
otes Receivable

Retainers
Current Assets (attach
TOTAL CURRENT ASSETS

and
and
Fixtures and Office

ehicles
: Accumulated
TOTAL PROPERTY & EQUIPMENT
due from Insiders*
Assets (attach
TOTAL OTHER ASSETS
TOTAL ASSETS

to FORM MOR-4

/ Leases -
Debt /
Fees
Due to Insiders*
Liabilities (attach
TOTAL POST-PETITION LIABILITIES

Protection

Debt
Debt
Debt
TOTAL PRE-PETITION LIABILITIES
TOTAL LIABILITIES

Stock
Paid-In
Account
Account
- Pre-Petition
- Post
to Owner ‘attach
Contributions (attach
OWNERS’ EQUITY
‘AL LIABILITIES AND OWNERS'
*"Insider" is defined in 11 U.S.C. Section 101(31).

5,856.66

700.00
914,136.00

66

CURRENT REPORTING
MONTH

DJOpopol[ojfojfojfo|fo|jco

1,210,000.00

1,210,000.00 | $
1,210,000.00

 

692.66 | $

5,100.01

700.00 .00
914,136.00 914,136.00

0
750,000.00
1,736.01

730,000.00
1,669,757.66 1

0

1,669,757.66 1,671,736.01

END Ve
PRIOR REPORTING
MONTH

DATE

1,210,000.00 1,210,000.00

10,000.00
10,000.00

1,210,000.00 1
1,210,000.00 1

1,669,757.66 1,671,736.01

FORM MOR-3
2/2008
PAGE 5 OF 10

 
 

Case 1-1/-40015-NAl DOC lfo-2 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

In re NY Tint Taxi Corp Case No. 17-46641
Debtor Reporting Period: 2/1/2020-2/29/2020

 

 

 

NYC Medallions - 8M46 & 8M47 750,000.00 750,000.00 750,000.00

 

Other Assets
NA

 

 

 

 

 

 

 

 

Adjustments to Owner’s Equity

 

NA

 

 

 

Post-Petition Contributions
NA

 

 

 

 

 

 

 

Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
Typically, restricted cash is segregated into a separate account, such as an escrow account.

FORM MOR-3
212008
PAGE 6 OF 10
Case 1-1/-40015-NAl DOC lfo-2 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

In re NY Tint Taxi Corp Case No. 17-46641

Debtor Reporting Period: 2/1/2020-2/29/2020

STATUS OF POST-PETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
amount should be zero.

Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

CA-
CA-

me
Other:
Total Federal Taxes

Sales

Pro
ersonal

Total State and Local

 

otal Taxes

SUMMARY OF UNPAID POST-PETITION DEBTS

Attach aged listing of accounts payable.
Number of Days Past Due
Current 31-60 61-90 Over 91
P le
le
axes P le
Buildi

Secured Debt/Adequate
ion P
fessional Fees
Due to Insiders

Other:
otal Post. n Debts

 

Explain how and when the Debtor intends to pay any past due post-petition debts.

 

FORM MOR-4
2/2008
PAGE 7 OF 10

 
DOC L/s-2£ FEM VoflyicO Entered Os/Lly/2U Lolo fico

Case 1-1/-40015-NNl

OL JO 8 BOVd
goog

 

 

 

 

 

 

 

 

 

 

 

 

 

S-YOW WeOS
0 0 0 0 0 aiqeAeg sjunos0V [210 L
0 0 0 0 0 " g[qeded Saxe], [BIOL
0 0 0 0 0 PIO SAUP +16
9 0 0 0 0 PIO SAP 06 - 19
0 0 0 0 0 PIO Shep 09 - TE
0 0 0 Pio Sfep 0 - 0

 

 

00°00L°7 , a]quAIooay SJUNODOW JON,

J]QuoaT[ooun paiapisuos JUNOWY) siqoc] peg :sso’T

      

   

 

 

 

 

 

00°00L‘7 $ 00°004'2 $ a[qeATsooy S}UNOSOW [210
00°00L‘% $ 00°00L°7 $ PIO SABp +16
- $ PIO SAep 06 - 19
- $ Plo sep 09 - TE
- $ _PIO <— O€ - 0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00°00L‘7 $ poliod Suriodar au} Jo pus su] Je s[QuAIoNNyY SJUNOSIY [BIOL
00°007'€ $ polled ay} SULINP pa}oaT[OO SjuNOUTY :sso’T
00°009°T $ potied oy} Surmp pe[iq syunoury ‘snjq

$ porsed Supode on jo ee ou rw S1APAISOR SJUNODY [e10],

00° oor v

 

DNIDV GNV NOLILVITIONOOWA FTAVATDO TA SINQOOOV

 

OZOZ/6Z/Z-OCOC/L/e *POLed supsodoy 410399
Lv99r-L| “ON eSB) dioy Xe] JULL AN 24 UT

 

 
Case 1-1/-40015-NAl DOC lfo-2 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

In re NY Tint Taxi Corp Case No. 17-46641

 

Debtor Reporting Period: 2/1/2020-2/29/2020

 

PAYMENTS TO INSIDERS AND PROFESSIONALS

Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
(e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.

Fred Roth CPA 18
Fred Roth CPA 2/11/2019

 

1,600.00 1,600.00 | $ 1,600.00
* INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED

POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
AND ADEQUATE PROTECTION PAYMENTS

 

FORM MOR-6
2/2008
PAGE 9 OF 10

 
 

Case 1-1/-40015-NAl DOC lfo-2 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

In re NY Tint Taxi Corp

10
11

12

13
14

15
16
17

18

 

Debtor

Case No. 17-46641
Reporting Period: 2/1/2020-2/29/2020

DEBTOR QUESTIONNATRE

 

Must be completed each month. Ii the answer to any of the
questions is “Yes”, provide a detailed explanation of each item.
Attach additional sheets if necessary.

Yes

No

 

1 Have any assets been sold or transferred outside the normal course of

business this reporting period?

 

Have any funds been disbursed from any account other than a debtor in
possession account this reporting period?

 

Is the Debtor delinquent in the timely filing of any post-petition tax
returns?

 

Are workers compensation, general liability or other necessary
insurance coverages expired or cancelled, or has the debtor received
notice of expiration or cancellation of such policies?

 

Is the Debtor delinquent in paying any insurance premium payment?

 

Have any payments been made on pre-petition liabilities this reporting
period?

~

 

Are any post petition receivables (accounts, notes or loans) due from
related parties?

 

Are any post petition payroll taxes past due?

 

Are any post petition State or Federal income taxes past due?

 

Are any post petition real estate taxes past due?

 

Are any other post petition taxes past due?

 

Have any pre-petition taxes been paid during this reporting period?

 

Are any amounts owed to post petition creditors delinquent?

 

Are any wage payments past due?

 

Have any post petition loans been been received by the Debtor from any

party?

 

Is the Debtor. delinquent in paying any U.S. Trustee fees?

mrs PS <P DST >< Ds Ped os

 

Is the Debtor delinquent with any court ordered payments to attorneys
or other professionals?

*

 

 

Have the owners or shareholders received any compensation outside of
the normal course of business?

 

 

 

 

FORM MOR-7
2/2008
PAGE 10 OF 10
Case 1-1/-40015-NAl DOC lfo-2 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

In re Somyash Taxi Inc. Case No. 17-46640
Reporting Period: 2/1/2020-2/29/2020

 

 

 

SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
ACTUAL” column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.
The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
attached for each account. [See MOR-1 (CON’T)]

BANK ACCOUNTS

CASH BEGINNING OF MONTH

CASH SALES
CCOUNTS RECEIVABLE -
REPETITION
CCOUNTS RECEIVABLE -
ON
ANS AND ADVANCES
SALE OF ASSETS
OTHER (ATTACH
SFERS DIP A
TOTAL RECEIPTS

PAYROLL
AYROLL TAXES
USE, & OTHER TAXES
ORY PURCHASES
SECURED/ RENTAL/ LEASES
SURANCE
MINISTRATIVE
SELLING
OTHER (ATTACH
OWNER DRAW *
DIP A
ROFESSIONAL FEES
.S. TRUSTEE QUARTERLY FEES
COURT COSTS
‘AL DISBURSEMENTS

CASH FLOW
LESS DISBURSEMENTS 735.00 1,735.00

 

CASH ~ END OF MONTH $ 17,742.57 17,742.57
* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE

THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
TOTAL DISBURSEMENTS
LESS: TRANSFERS TO OTHER DEBTOR IN
POSSESSION ACCOUNTS $ -
PLUS: ESTATE DISBURSEMENTS MADE BY
OUTSIDE SOURCES (i.e. from escrow accounts) $ -
TOTAL DISBURSEMENTS FOR CALCULATING USS.
TRUSTEE QUARTERLY FEES $ 265.00

 

 

 

 

 

 

 

 

FORM MOR-1
2/2008
PAGE 1 OF 10

 
 

Case 1-1/-40015-NNl

In re Somyash Taxi Inc.

Debtor

Continuation Sheet for MOR-1

Case No. 17-46640
Reporting Period: 2/1/2020-2/29/2020

 

 

BANK RECONCILIATIONS

A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.

(Bank account numbers may be redacted to last four numbers.)

 

Operating
#2295

# -NA

Payroll

 

BALANCE PER
BOOKS

BANK BALANCE

$

17,742.57

 

(+) DEPOSITS IN
TRANSIT (ATTACH
LIST)

 

(-) OUTSTANDING
CHECKS (ATTACH
LIST) :

 

OTHER (ATTACH

BALANCE *

 

ADJUSTED BANK

 

$

17,742.57

 

 

 

 

 

 

*"Adjusted Bank Balance" must equal "Balance per Books"

DOC L/s-2£ FEM VoflyicO Entered Os/Lly/2U Lolo fico

 

OTHER

 

 

 

 

 

FORM MOR-1 (CONT.)
2/2008
PAGE 2 OF 10
Case 1-1/-40015-NAl DOC lfo-2 Filed Os/ity/z0 Entered Vs/lyiz0 Lolo fics

 

In re Somyash Taxi Inc. Case No. 17-46640
Debtor Reporting Period: 2/1/2020-2/29/2020

STATEMENT OF OPERATIONS (Income Statement)
The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

REVENUES MONTH CUMULATIVE -FILING

Revenues 000.00 1 $ 49,100.00
Returns and Allowances
et Revenue 000.00 | $ 49,100.00

Invento
: Purchases
: Cost of Labor
: Other Costs (attach
Invento
of Goods Sold
Profit

uto and Truck
Debts

Benefits

Fees/Bonuses
3,150.00
ension & Pro Plans
and Maintenance
and Lease 1,620.00
1,600.00

axes - P I

axes - Real Estate

axes - Other

ravel and Entertainment

‘attach
otal Before 265.00 6,420.00
‘Amortization
et Profit Before Other Income & 1,735.00 42,680.00

Income (attach 8.00

‘attach - 30,800.00
et Profit Before 1,735.00 11,888.00

 

FORM MOR-2

2/2008

PAGE 3 OF 10

 
 

Case 1-1/-40015-NAl DOC lfo-2 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

In re Somyash Taxi Inc. Case No. 17-46640
Debtor Reporting Period: 2/1/2020-2/29/2020

 

fessional Fees

. 5. Trustee Fees
Earned on Accumulated Cash from Chapter 11 (see continuation

from Sale of
n ‘attach 208.44
otal 3183.
Taxes
Profit 1,735.00 | $ 8,704.56
*"Insider" is defined in 11 U.S.C. Section 1011).

 

BREAKDOWN OF “OTHER” CATEGORY

OTHER COSTS
ONE

 

OTHER OPERATIONAL EXPENSES
ONE

 

 

 

 

 

 

OTHER INCOME

Bank Service Charge Returned $ - 1$ 8.00
OTHER EXPENSES

Payment to Secured Creditor $ - [$ 30,800.00

 

 

 

 

 

 

 

OTHER REORGANIZATION EXPENSES
~ New DIP Account
fessional Fees - Mediator Fee

 

Reorganization Items - Interest Earned on Accumulated Cash from Chapter 1:
Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
bankruptcy proceeding, should be reported as a reorganization item.

FORM MOR-2
2/2008
PAGE 4 OF 10
Case 1-1/-40015-NAl DOC lfo-2 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

 

 

 

In re Somyash Taxi Inc. Case No. 17-46640
Debtor Reporting Period: 2/1/2020-2/29/2020
BALANCE SHEET

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

nrestricted Cash and 17,742.57 16,007.57
Cash and Cash Equivalents (see continuation

0
Receivable 400.00
Receivable 1,066,869.00

Retainers 0 -
Current Assets (attach 750,000.00 750,000.00
TOTAL CURRENT ASSETS 1,835,011.57 1,833 57

and
and
Fixtures and Office

ehicles
: Accumulated
TOTAL PROPERTY & EQUIPMENT

due from Insiders*
Assets (attach
TOTAL OTHER ASSETS ‘ 0
TOTAL ASSETS 1,835,011.57
BOOK VALUE AT END

CURRENT REPORTING
MONTH

to FORM MOR-4

/ Leases -
Debt / Protection
Fees
Due to Insiders*
Liabilities (attach
TOTAL POST-PETITION LIABILITIES

Secured Debt 1,210,000.00 1,210,000.00
Debt
Debt
TOTAL PRE-PETITION LIABILITIES 1,210,000.00 1,210,000.00
TOTAL LIABILITIES 1,210,000.00 1,2:10,000.00

Stock
Paid-In
Account
Account
- Pre-Petition
to Owner ity (attach
Contributions (attach
OWNERS’ EQUITY
OTAL LIABILITIES AND OWNERS' 1,835,011.57 1,833,276.57
*"Insider" is defined in 11 U.S.C. Section 101(31).

1

1
1

9,038.01

Sofolojfo]fc|o|[o|c

10,000.00

10,000.00
10,000.00

 

FORM MOR-3
2/2008
PAGE 5 OF 10

 
Case 1-1/-40015-NAl DOC lfo-2 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

In re Somyash Taxi Inc. Case No. 17-46640
Debtor Reporting Period: 2/1/2020-2/29/2020

 

 

BALANCE SHEET - continuation section
cy R ie
Et

    

 
   

i j
Other Current Assets
NYC - 4318 & 4J19 750,000.00 | $ 750,000.00 | $ 750,000.00

 

Other Assets
NA

 

 

 

 

 

 

 

Liabilities

 

Adjustments to Owner’s Equity

 

NA

 

 

 

Post-Petition Contributions
NA

 

 

 

 

 

 

 

Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
Typically, restricted cash is segregated into a separate account, such as an escrow account.

 

 

FORM MOR-3
212008
PAGE 6 OF 10

 

 
Case 1-1/-40015-NAl DOC lfo-2 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

In re Somyash Taxi Inc. Case No. 17-46640

 

Debtor Reporting Period: 2/1/2020-2/29/2020

STATUS OF POST-PETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
amount should be zero.

Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

Other:
Total Federal Taxes

ithho
Sales

lo
ersonal
Other:

Total State and Local

otal Taxes

 

SUMMARY OF UNPAID POST-PETITION DEBTS

Attach aged listing of accounts payable.
Number of Days Past Due

Current 31-60 61-90 Over 91

Pp le
le

Bur

Secured Debt/Adequate .
P
fessional Fees
unts Due to Insiders
Other:
Other:
otal Post- n Debts

 

Explain how and when the Debtor intends to pay any past due post-petition debts.

 

FORM MOR-4
2/2008
PAGE 7 OF 10

 
DOC L/s-2£ FEM VoflyicO Entered Os/Lly/2U Lolo fico

Case 1-1/-40015-NNl

OL dO 8 ADV
g00de
SHOW WYOS

 

giqedeg S}UNOOYW [RIO],

 

a1qvded SOXey, [2}0],

 

PIO SACP +16

 

PIO skep 06 - 19

 

PIO SAep 09 - TE

 

 

 

 

 

 

OYO jojo lo
OJO jo jfyojyo
CLTopojojojc
OfOJO jojo jo

 

 

 

PIO sep 0£-0

 

a[qeATeooy sJUNOSDIW JON

d[quos][oouN Palspisuos JANOUTY) siqoq Ped :Sso’T

 

 

 

 

 

 

 

 

 

 

SSkUCEOO=

SAE CL;

00°007 $ 00°00r § J[QVATSIOY SJUNODOY Je1O],
00'007 $ 00°00r $ PIO SAP +16
- $ PIO SAeP 06 - 19

- $ - $ PIO shep 09 - IE

$ $ Jo skep 0€ - 0}

 

 

 

 

Pp

   

 

 

 

00007

polied Surpiodar ayy Jo pus ou] 3B STQVATaoOY STUMNODDY [e]O],

 

00°000°7

potied oy] SULINP pajod][Oo syuNOUTY :sso’T

 

poued oy} Sump poyjiq sjunoury ‘sng

 

 

00007 $

 

poued Suruodsr ou} Jo suTUUISeq ou} 2 214PALCONL syun0soV 120, L

 

 

DNIDV GNV NOLLVITONOOWS FATAVATIO TEA SLNNODOV

 

OZOZ/6Z/Z-OZOZ/L/Z *POed Suptodoy
OV99P-ZL “ON PSBD

 

10192q

 

“dul IXe] YSCAWOS a UT

 

 
 
Case 1-1/-40015-NAl DOC lfo-2 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

In re Somyash Taxi Inc. Case No. 17-46640

 

Debtor Reporting Period: 2/1/2020-2/29/2020

 

PAYMENTS TO INSIDERS AND PROFESSIONALS

Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
(e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.

CPA 8 800.00 800.00
Fred Roth CPA 2/11/2019 800.00 | $ 800.00

1,600.00 1,600.00 1,600.00
* INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED

 

POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
AND ADEQUATE PROTECTION PAYMENTS

 

FORM MOR-6
2/2008
PAGE 9 OF 10

 
 

Case 1-1/-40015-NAl DOC lfo-2 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

In re Somyash Taxi Inc.

10
il

12

13
14

15
16
17

18

 

Debtor

Case No. 17-46640
Reporting Period: 2/1/2020-2/29/2020

DEBTOR QUESTIONNAIRE

 

Must be completed each month. If the answer to any of the
questions is “Yes”, provide a detailed explanation of each item.
Attach additional sheets if necessary.

Yes

No

 

Have any assets been sold or transferred outside the normal course of
business this reporting period?

 

Have any funds been disbursed from any account other than a debtor in
possession account this reporting period?

 

Is the Debtor delinquent in the timely filing of any post-petition tax
returns?

 

Are workers compensation, general liability or other necessary
insurance coverages expired or cancelled, or has the debtor received
notice of expiration or cancellation of such policies?

 

Is the Debtor delinquent in paying any insurance premium payment?

 

Have any payments been made on pre-petition liabilities this reporting
period?

ms

 

Are any post petition receivables (accounts, notes or loans) due from
related parties?

 

Are any post petition payroll taxes past due?

 

Are any post petition State or Federal income taxes past due?

 

Are any post petition real estate taxes past due?

 

Are any other post petition taxes past due?

 

Have any pre-petition taxes been paid during this reporting period?

 

Are any amounts owed to post petition creditors delinquent?

 

Are any wage payments past due?

 

Have any post petition loans been been received by the Debtor from any

party?

 

Is the Debtor delinquent in paying any U.S. Trustee fees?

ras P< <P <TD TdT od

 

Is the Debtor delinquent with any court ordered payments to attorneys
or other professionals?

ms

 

 

Have the owners or shareholders received any compensation outside of
the normal course of business?

 

 

 

 

FORM MOR-7
2/2008
PAGE 10 OF 10
Case 1-1/-40015-NAl DOC lfo-2 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

In re Tamar Cab Corp Case No. 17-46616
Debtor Reporting Period: 2/1/2020-2/29/2020

 

 

SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
ACTUAL?” column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.
The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
attached for each account. [See MOR-1 (CON’T)]

BANK ACCOUNTS

CASH BEGINNING OF MONTH 21,469.20 21,469.20

CASH SALES 100.00 100.00
CCOUNTS RECEIVABLE - ~
REPETITION
CCOUNTS RECEIVABLE -
ON
ANS AND ADVANCES
SALE OF ASSETS
OTHER ACH
iM DIP A
TOTAL RECEIPTS

PAYROLL
AYROLL TAXES
USE, & OTHER TAXES
RY PURCHASES
SECURED/ RENTAL/ LEASES
SURANCE
MINISTRATIVE
SELLING
OTHER (ATTACH
OWNER DRAW *
SFERS DIP A
ROFESSIONAL FEES
»S. TRUSTEE QUARTERLY FEES
COURT COSTS
AL DISBURSEMENTS

CASH FLOW
LESS DISBURSEMENTS) | $ 1,835.00 1,835.00

CASH—END OF MONTH $ 23,304.20 23,304.20
* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE

 

THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
TOTAL DISBURSEMENTS
LESS: TRANSFERS TO OTHER DEBTOR IN
POSSESSION ACCOUNTS $ -
PLUS: ESTATE DISBURSEMENTS MADE BY
OUTSIDE SOURCES (i.e. from escrow accounts) $ -
TOTAL DISBURSEMENTS FOR CALCULATING USS.
TRUSTEE QUARTERLY FEES $ 265.00

 

 

 

 

 

 

 

 

FORM MOR-1
2/2008
PAGE 1 OF 11

 
 

Case 1-1/-40015-NNl

In re Tamar Cab Corp
Debtor

Continuation Sheet for MOR-1

Case No. 17-46616
Reporting Period: 2/1/2020-2/29/2020

 

 

BANK RECONCILIATIONS

A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.

(Bank account numbers may be redacted to last four numbers.)

DOC L/s-2£ FEM VoflyicO Entered Os/Lly/2U Lolo fico

 

Operating
#2302

ff -NA

Payroll

 

BALANCE PER
BOOKS

BANK BALANCE

$

23,304.20

 

(+) DEPOSITS IN
TRANSIT (ATTACH
LIST)

 

(-) OUTSTANDING
CHECKS (ATTACH
LIST) :

 

OTHER (ATTACH

 

BALANCE *

ADJUSTED BANK

 

$

23,304.20

 

 

 

 

 

 

*"Adjusted Bank Balance" must equal "Balance per Books”

 

OTHER

 

 

 

 

 

FORM MOR-1 (CONT.)
2/2008
PAGE 2 OF 11
Case 1-1/-40015-NNl

In re Tamar Cab Corp
Debtor

DOC L/s-2£ FEM VoflyicO Entered Os/Lly/2U Lolo fico

Case No. 17-46616

Reporting Period: 2/1/2020-2/29/2020

STATEMENT OF OPERATIONS (Income Statement)
The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

REVENUES

Revenues
Returns and Allowances
et Revenue

Invento
: Purchases
: Cost of Labor
: Other Costs (attach
Invento
of Goods Sold
Profit

and Truck
Debts

Benefits
fficer/Insider

Fees/Bonuses
& Profit Plans

and Maintenance
and Lease

Salaries/Commissions/Fees
lies

‘axes - P li

axes - Real Estate

axes - Other

ravel and Entertainment

‘attach
otal Before
‘Amortization
et Profit Before Other Income &

Income (attach schedule

‘attach
et Profit Before Reo

 

MONTH CUMULATIVE -FILING

100.00 | $ 65,500.00

100.00 | $ 65,500.00

3,675.00

1,890.00
1,600.00

265.00

1,835.00

- 37,772.36
1,835.00 20,512.64

FORM MOR-2
2/2008
PAGE 3 OF 11

 
 

Case 1-1/-40015-NAl DOC lfo-2 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

In re Tamar Cab Corp Case No. 17-46616
Debtor Reporting Period: 2/1/2020-2/29/2020

 

fessional Fees
5. Trustee Fees
Earned on Accumulated Cash from Chapter 11 (see continuation

from Sale of

otal
Taxes
et Profit 1,835.00
*"Insider" is defined in 11 U.S.C. Section 101(31).

 

BREAKDOWN OF “OTHER” CATEGORY

OTHER COSTS
ONE

 

OTHER OPERATIONAL EXPENSES
ONE

 

OTHER INCOME
NONE

 

 

 

 

OTHER EXPENSES
Payment to Secured Creditor $ - |$ 37,772.36

 

 

 

 

 

 

 

 

OTHER REORGANIZATION EXPENSES
- New DIP Account
fessional Fees - Mediator Fee

 

Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:

Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
bankruptcy proceeding, should be reported as a reorganization item.

FORM MOR-2
2/2008
PAGE 4 OF 114
Case 1-1/-40015-NAl DOC lfo-2 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

 

 

 

In re Tamar Cab Corp Case No. 17-46616
Debtor Reporting Period: 2/1/2.020-2/29/2020
BALANCE SHEET

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

nrestricted Cash and i 23 .20 21,469.20 6,100.00

Cash and Cash Equivalents (see continuation

Receivable
Receivable

Retainers
Current Assets (attach
TOTAL CURRENT ASSETS

and
and
Fixtures and Office

ehicles
: Accumulated
TOTAL PROPERTY & EQUIPMENT
due from Insiders*
Assets (attach
TOTAL OTHER ASSETS
TOTAL ASSETS

LIABILITIES AND OWNER EQUITY

to FORM MOR-4

/ Leases -
Debt / Protection
Fees
Due to Insiders*
Liabilities (attach
TOTAL POST-PETITION LIABILITIES

Secured Debt
Debt
Debt
TOTAL PRE-PETITION LIABILITIES
TOTAL LIABILITIES

Stock
Paid-In
Account
Account
- Pre-Petition

to Owner ity (attach

Contributions (attach schedule
OWNERS’
‘AL LIABILITIES AND OWNERS'

*"Insider" is defined in 11 U.S.C. Section 101(31).

0
300.00
1,054,676.00

0
0
1,828,280.20

300.00
1,054,676.00

1,826,445.20

BOOK VALUE AT END OF | BOOK VALUE AT END OF

CURRENT REPORTING
MONTH

DpoOpfopojpojojojo}fo|c

1,210,000.00

1,210,000.00
1,210,000.00

PRIOR REPORTING
MONTH

1,210,000.00

1,210,000.00
1,210,000.00

 

0)

3,000.00
1,054,676.00

0
750,000.00
1,813,776.00

0
0
1,813,776.00

VALUE ON PETITION
DATE

Spopojpojfojpojorojo|t[c

1,210,000.00

1,210,000.00
1,210,000.00

1,813,776.00

FORM MOR-3
212008
PAGE 5 OF 11

 
 

 

Case 1-1/-40015-NAl DOC lfo-2 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

In re Tamar Cab Corp Case No. 17-46616
Debtor Reporting Period: 2/1/2020-2/29/2020

 

BALANCE SHEET - continuation secti

   
 

 

Other Current Assets
NYC Medallions - 1H60 & 1H78 750,000.00 | $ 750,000.00 | $ 750,000.00

Other Assets

 

NA

 

 

 

 

 

 

Liabilities

 

Adjustments to Owner’s Equity
NA

 

 

 

 

Post-Petition Contributions
NA

 

 

 

 

 

 

 

Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
Typically, restricted cash is segregated into a separate account, such as an escrow account.

FORM MOR-3

212008

PAGE 6 OF 11
Case 1-1/-40015-NAl DOC lfo-2 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

In re Tamar Cab Corp Case No. 17-46616
Debtor Reporting Period: 2/1/2020-2/29/2020

STATUS OF POST-PETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
amount should be zero.

Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

Total Federal Taxes

Sales
nD
Pro
ersonal Pro

Total State and Local

otal Taxes

 

SUMMARY OF UNPAID POST-PETITION DEBTS

Attach aged listing of accounts payable.
Number of Days Past Due

Current 31-60 61-90 Over 91 Total
le
le

Bul
Secured Debt/Adequate

fessional Fees
unts Due to Insiders

 

otal Post. n Debts

Explain how and when the Debtor intends to pay any past due post-petition debts.

 

FORM MOR-4
2/2008
PAGE 7 OF 11

 
DOC L/s-2£ FEM VoflyicO Entered Os/Lly/2U Lolo fico

Case 1-1/-40015-NNl

bb SO 8 ADVd
800dic
S-YOW WHOS

 

 

 

 

 

 

 

 

 

 

 

 

 

0 0 0 0 0 a[qecdeg STUNOSOY [eI10 |,
0 0 0 0 0 a[qedeg Saxe], [210],
0 0 0 0 0 PIO SAP +16
Q 0 0 Q 0 PIO SAeP 06 - 19
Q 0 0 0 0 PIO SdBp 09 - IE

0 0 0" Pie sme Oe - 0

 

ONIDOV AUNV NOLLVITIONOOA SAXVL

 

00°00€ $ 00°00€ $ JIGRATZOSY STUNODOW ION
0 0 J] QUosT[OoUN poloepisuos JUNOUTY) s}qoq] peg :ssoT
00°00¢ $ IQVAIINY STUNODIV [e110],

$

$ 00°00€ $ PIO SABP +16
- $ PIO SAeP 06 - 19

$

$

 

 

 

PIO sAep 09 - TE

 

Pie sAep Of 0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00°00€ $ polled SurIodar sy} JO PUd SU} Je O[QRAIBDNY SJUNODIY [eIO]L,
00°001°2 $ poled oy} SULINP pa}saT[Oo syuNOUTY ‘sso’T
00°001°Z $ pored oq) Sump peyfiq syunoury :snig
00°00€ $ ported suliodar ou JO SUMUUIS9G SY} Je BIQVATONDY] SIUNOSOV 1210 L

Ode TR IAE Aa SUNOS:

 

ONIDV GNV NOILVITIONOOdA ATAVATSOdY SINNOOOV

 

OZOZ/6Z/C-OZOC/L/E *POlAg Sups0dey 10399
9L99P-ZL “ON 98D dio9 geo Jewel] 21 uy

 

 

 
Case 1-1/-40015-NAl DOC lfo-2 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

In re Tamar Cab Corp Case No. 17-46616

 

Debtor Reporting Period: 2/1/2020-2/29/2020

 

PAYMENTS TO INSIDERS AND PROFESSIONALS

Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
(e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.

Roth CPA 18
Fred Roth CPA 2/11/2019 $

$ 1,600.00 1,600.00
* INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED

POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
AND ADEQUATE PROTECTION PAYMENTS

 

1,600.00

 

FORM MOR-6
2/2008
PAGE 9 OF 11

 
 

In re

—_

‘Oo 6

10
1]

12

13
14

15
16
17

18

Case 1-1/-40015-NAl DOC lfo-2 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

Tamar Cab Corp

 

Debtor

DEBTOR QUESTIONNAIRE

Case No. 17-46616

Reporting Period: 2/1/2020-2/29/2020

 

Must be completed each month. Ii the answer to any of the
questions is “Yes”, provide a detailed explanation of each item.
Attach additional sheets if necessary.

Yes

No

 

Have any assets been sold or transferred outside the normal course of
business this reporting period?

 

Have any funds been disbursed from any account other than a debtor in
possession account this reporting period?

 

Is the Debtor delinquent in the timely filing of any post-petition tax
returns?

 

Are workers compensation, general liability or other necessary
insurance coverages expired or cancelled, or has the debtor received
notice of expiration or cancellation of such policies?

 

Is the Debtor delinquent in paying any insurance premium payment?

 

Have any payments been made on pre-petition liabilities this reporting
period?

*

 

Are any post petition receivables (accounts, notes or loans) due from
related parties?

 

Are any post petition payroll taxes past due?

 

Are any post petition State or Federal income taxes past due?

 

Are any post petition real estate taxes past due?

 

Are any other post petition taxes past due?

 

Have any pre-petition taxes been paid during this reporting period?

 

Are any amounts owed to post petition creditors delinquent?

 

Are any wage payments past due?

 

Have any post petition loans been been received by the Debtor from any

party?

 

Is the Debtor delinquent in paying any U.S. Trustee fees?

mr PPS EPS De << DoT

 

Is the Debtor delinquent with any court ordered payments to attorneys
or other professionals?

~

 

 

Have the owners or shareholders recerved any compensation outside of
the normal course of business?

 

 

 

 

FORM MOR-7
2/2008
PAGE 10 OF 11
